



THIRD AMENDMENT OF LEASE


        THIS THIRD AMENDMENT OF LEASE (the “Third Amendment”) made and entered
into this 11th day of April, 2019 (the “Effective Date”), by and between UP
64 SIDNEY STREET, LLC, a Delaware limited liability company, (“Landlord”), and
AGIOS PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).
W I T N E S S E T H:


        WHEREAS, Landlord and Tenant entered into a Lease dated November 17,
2017, as amended by a First Amendment of Lease (the “First Amendment”) dated
April 11, 2018 and that certain Second Amendment to Lease (the “Second
Amendment”) dated as of December 14, 2018 (as so amended, collectively, the
“Lease”) for space comprising a total area of 42,564 rentable square feet
consisting of the entire fourth (4th) floor containing 27,083 rentable square
feet (the “Fourth Floor Premises”) and a portion of the first (1st) floor
containing 15,481 rentable square feet (the “First Floor Premises” and
collectively with the Fourth Floor Premises, the “Premises”) in the building
located at 64 Sidney Street in Cambridge, Massachusetts (the “Building”); and


        WHEREAS, the Term of the Lease is currently scheduled to expire by its
terms on February 28, 2025 (such date, as defined in the Third Amendment, the
“Expiration Date”);


        WHEREAS, Tenant and Landlord’s affiliate are simultaneously herewith
entering into a lease of premises located at 38 Sidney Street Cambridge,
Massachusetts (the “38 Sidney Lease”), and Landlord and Tenant would like to
extend the Term so as to be coterminous with the term of the 38 Sidney Lease.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and legal sufficiency of which are hereby mutually acknowledged, and intending
to be legally bound, Landlord and Tenant hereby agree that the Lease shall be
modified and amended as follows:


1.Defined Terms. Capitalized terms used in this Third Amendment which are not
defined herein shall have the meanings ascribed thereto in the Lease. The
meanings of capitalized terms defined herein which are also defined in the Lease
shall supersede the meanings given thereto in the Lease.


2.Term. The Term of the Lease is hereby extended from and after the Expiration
Date through February 29, 2028 (the “Expiration Date”) (the extension of the
Term set forth in this Third Amendment is referred to herein collectively as the
“Extended Term”). The Extended Term shall be upon all of the same terms,
conditions and provisions of the Lease except as expressly set forth otherwise
in this Third Amendment. Tenant shall continue to have the extension options set
forth in Section 2.6 of the Lease following the expiration of the Extended Term,
except that (i) references to the “Initial Term” in Section 2.6 shall be deemed
references to the Extended Term, and (ii) for purposes of determining the
Extension Fair Rental Value of the Premises under Section 2.6(c), the comparable
transactions considered by the real estate professionals and the Final
Professional shall be leases of comparable space in the commercial markets that
surround the MIT campus (East Cambridge/Kendall Square/Cambridgeport) taking
into account all relevant factors including comparable building age, quality,
level of finish, and proximity to amenities and public transit.


1



--------------------------------------------------------------------------------



3.Condition of Premises. Tenant is in possession of the Premises, and hereby
accepts the Premises for the Extended Term in its AS IS condition, WITHOUT
REPRESENTATION OR WARRANTY by Landlord, and Tenant agrees that Landlord has no
obligation to perform any alterations or improvements to the Premises to prepare
or improve the same for Tenant’s use or occupancy for the Extended Term, except
as otherwise expressly set forth in the Lease.


4.Rent.


(a)Tenant shall continue to pay the Fixed Rent payable under the Lease for the
Premises through the Expiration Date in accordance with the terms and conditions
of the Lease.


(b)During the Extended Term, Tenant shall pay Annual Fixed Rent for the Fourth
Floor Premises in the amounts set forth below:



Time Period:Annual RateAnnual Fixed Rent for Premises:Monthly Installment:March
1, 2025 – February 28, 2026$100.00$2,708,300.00$225,691.67March 1, 2026 –
February 28, 2027$103.00$2,789,549.00$232,462.42March 1, 2027 – February 29,
2028$106.09$2,873,235.47$239,436.29



(c)During the Extended Term, Tenant shall pay Annual Fixed Rent for the First
Floor Premises in the amounts set forth below:



Time Period:Annual RateAnnual Fixed Rent for Premises:Monthly Installment:March
1, 2025 – February 28, 2026$82.50$1,277,182.50$106,431.88March 1, 2026 –
February 28, 2027$84.98$1,315,575.30$109,631.28March 1, 2027 – February 29,
2028$87.52$1,354,897.12$112,908.04





5.Additional Rent. During the Extended Term, Tenant shall continue to pay The
Tenant’s Tax Expenses Allocable to the Premises, The Tenant’s Operating Expenses
Allocable to the Premises and all other Additional Rent in accordance with the
terms and conditions of the Lease. Notwithstanding anything to the contrary in
the First Amendment and the Second Amendment, Tenant shall pay to Landlord, as
Additional Rent, its pro rata share of water, sewer and other services and
utilities which shall be prorated to reflect Tenant’s proportional usage based
upon Tenant’s proportional occupancy of the Building.


6.Additional Right of First Offer. The additional right of first offer set forth
in Section 9 of the First Amendment is hereby deleted and replaced with the
following new text:


“Tenant shall have a one-time right of first offer for all or any portion of
second (2nd) and third (3rd) floors of the Building (the “Additional First Offer
Space”) in the event that
2



--------------------------------------------------------------------------------



the Additional First Offer Space becomes vacant and available during the Term
following the expiration or termination of the lease or occupancy agreement with
the then tenant of such Additional First Offer Space and subject to Landlord’s
right to grant any tenant of the Additional First Offer Space the right to renew
or continue its term of occupancy whether or not such rights are expressly
granted by a lease or other written instrument. Landlord shall notify Tenant of
the terms on which Landlord intends to offer to lease the Additional First Offer
Space (“Landlord’s Additional ROFO Notice”), and the Annual Fixed Rent shall be
at the then current Fair Market Rent taking into account all relevant factors.
Within ten (10) business days after receipt of Landlord’s Additional ROFO
Notice, Tenant may, by written notice delivered to Landlord, (i) reject
Landlord’s Additional ROFO Notice, or (ii) unconditionally and irrevocably
accept Landlord’s offer to lease all (but not less than all) of such space for
Tenant’s own use on the terms set forth in Landlord’s Additional ROFO Notice. If
Tenant fails to timely respond as aforesaid, such failure shall be deemed
Tenant’s rejection of Landlord’s Additional ROFO Notice. In the event Tenant
exercises its right to the Additional First Offer Space, Landlord and Tenant
hereby agree to amend those provisions of this Lease which are necessarily
affected by the increase in the rentable area and leaving all other provisions
of this Lease in full force and effect without modification. After Tenant takes
possession of the Additional First Offer Space, the term “Premises” as used in
this Lease, shall be deemed to refer to and include the Additional First Offer
Space.


If Landlord’s Additional ROFO Notice is rejected under clause (i) above (or
demand rejected through Tenant’s failure to timely respond), then Landlord may
enter into a lease for the Additional First Offer Space providing for an
effective Annual Fixed Rent equal to or less than seven and onehalf percent
(7.5%) less than that specified in Landlord’s Additional ROFO Notice. For
clarity, in the event that Landlord proposes to enter into a lease for the
Additional First Offer Space providing for an effective Annual Fixed Rent
greater than seven and one-half percent (7.5%) less than that specified in
Landlord’s Additional ROFO Notice, Landlord shall notify Tenant of such terms by
sending an additional Landlord’s Additional ROFO Notice that will be subject to
the terms of the preceding paragraph.”


7.Parking. Tenant’s parking privileges may be relocated by Landlord to
Landlord’s other parking facilities located at 55 Franklin Street, Cambridge,
Massachusetts and/or 30 Pilgrim Street, Cambridge, Massachusetts as Landlord
shall designate upon reasonable prior notice to Tenant from Landlord. In the
event that Tenant’s parking privileges are so relocated, Tenant’s parking
privileges at such new location shall be consistent with the terms set forth in
Section 2.4 of the Lease.


8.Notice Addresses. Landlord's Address for Notices set forth in Exhibit A to the
Lease is hereby amended to provide that notices Landlord shall be as follows
(and to MIT in the event of a notice of default to Landlord):


Forest City 88 Sidney Street, LLC
c/o Brookfield Properties (USA II) LLC
350 Massachusetts Avenue
Cambridge, Massachusetts 02139
Attention: Asset Manager



3



--------------------------------------------------------------------------------



with a simultaneous copy to:


Forest City 88 Sidney Street, LLC
c/o Brookfield Properties (USA II) LLC
250 Vesey Street
New York, NY 10281-1023
Attention: General Counsel


9.Brokers. Tenant represents and warrants that it has not dealt with any broker
in connection with the consummation of this Third Amendment other than Jones
Lang LaSalle New England LLC, and CBRE, New England (the “Brokers”), and in the
event any claim is made against Landlord relative to dealings by Tenant with any
brokers other than the Brokers, Tenant shall defend the claim against Landlord
with counsel of Tenant’s selection, first approved by Landlord (which approval
shall not be unreasonably withheld), and shall save harmless and indemnify
Landlord on account of loss, cost or damage which may arise by reason of such
claim. Landlord represents and warrants that it has not dealt with any broker in
connection with the consummation of this Third Amendment other than the Brokers,
and in the event any claim is made against Tenant relative to dealings by
Landlord with any brokers, Landlord shall defend the claim against Tenant with
counsel of Landlord’s selection, first approved by Tenant (which approval shall
not be unreasonably withheld), and shall save harmless and indemnify Tenant on
account of loss, cost or damage which may arise by reason of such claim.
Landlord shall be responsible for the payment of a commission to the Brokers in
connection with this Third Amendment pursuant to a separate agreement between
Landlord and the Broker.


10.Counterparts. This Third Amendment may be executed in any number of multiple
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.


11.Ratification of Lease. Except as expressly supplemented, amended or modified
by this Third Amendment, the Lease is hereby ratified and confirmed in all
respects, and shall continue in full force and effect. In the event of any
inconsistency between the terms of this Agreement and the Lease, the terms of
this Agreement shall control. From and after the Effective Date, all references
to the Lease shall mean the Lease as modified by this Third Amendment.


12.Successors and Assigns. This Third Amendment shall be binding upon and inure
to the benefit of the parties hereto, their respective successors and assigns.


13.Authority. Landlord and Tenant each represent and warrant that the persons
signing this Agreement have full right and authority to enter into this Third
Amendment. This Third Amendment shall be subject to the consent of Landlord’s
mortgagee and Ground Lessor.


[SIGNATURE PAGE FOLLOWS]





4



--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Third
Amendment as of the day and year first written above:


              LANDLORD:


UP 64 SIDNEY STREET, LLC,
              a Delaware limited liability company




              By: /s/ Michael Farley
               Michael Farley, Senior Vice President


              TENANT:


              AGIOS PHARMACEUTICALS, INC.,
              a Delaware corporation


              AGIOS PHARMACEUTICALS, I
        By: /s/ Andrew Hirsch 
        Name: Andrew Hirsch
        Title: Chief Financial Officer
5

